Citation Nr: 0940244	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected brain disease due to trauma with headaches 
and dizziness, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a neuropsychiatric 
condition, to include posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss in the left ear.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1951 to July 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 2004 and 
February 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico, which denied the above-referenced claims.  

The issues of an increased disability rating for service-
connected brain disease and entitlement to service connection 
for a neuropsychiatric condition being remanded are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In August 1989, the RO denied entitlement to service 
connection for hearing loss in the left ear.  The Veteran did 
not perfect an appeal of that decision.

2.  Evidence received since the August 1989 decision does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for hearing loss in the left 
ear, and does not raise a reasonable possibility of 
substantiating the claim.

3.  In a November 1991 decision, the Board denied entitlement 
to service connection for hearing loss in the right ear.  

4.  Evidence received since the November 1991 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for hearing 
loss in the right ear, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1989 RO decision which denied the Veteran's 
claim of entitlement to service connection for hearing loss 
in the left ear is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.1103 (2009).

2.  Since the August 1989 RO decision, new and material 
evidence sufficient to reopen the claim for service 
connection for hearing loss in the left ear has not received.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).

3.  The November 1991 Board decision which denied the 
Veteran's claim of entitlement to service connection for 
hearing loss in the right ear.  38 U.S.C.A. § 7104 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.1100 (2009).

4.  Since the November 1991 Board decision, new and material 
evidence has not been received to reopen the claim of service 
connection for hearing loss in the right ear.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any errors in notice 
required under the VCAA should be presumed to be prejudicial 
to the claimant unless VA shows that the error did not affect 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA 
bore the burden of proving that such an error did not cause 
harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA. Rather, the Supreme Court 
suggested that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  
Id.  As such, in conformance with the precedents set forth 
above, on appellate review the Board must consider, on a 
case-by-case basis, whether any potential VCAA notice errors 
are prejudicial to the claimant. 

With respect to his application to reopen the previously 
denied claims, VA satisfied the duty to notify by means of 
letter to the Veteran dated in December 2005.  The Veteran 
was told of what was required to substantiate his claim for 
reopening a previously denied claim, and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that he indentified as being helpful to 
his claims.  The letter provided the Veteran with notice of 
what evidence and information was necessary to reopen his 
previously denied claim and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Under these circumstances, 
the Board finds that VA has satisfied the requirements of the 
VCAA.  

With respect to the Dingess notice requirement, in light of 
the Board's denial of the Veteran's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  

The Board observes that no VA examination has been afforded 
to the Veteran to obtain an evaluation of his claimed hearing 
loss as related to service.  As to the applications to reopen 
previously denied claims, under the duty to assist, a VA 
medical examination or medical opinion is not authorized 
unless new and material evidence is presented.  38 C.F.R. § 
3.159(c) (4)(iii).  The Board, herein, finds that new and 
material evidence has not been received to reopen the 
previously denied claims.  Hence, remanding the matter for an 
examination is not warranted.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for New and Material Evidence Claims

The Veteran seeks to reopen previously denied claims for 
service connection for hearing loss in the left ear and right 
ear, respectively.  A review of the record indicates that the 
Veteran was previously denied service connection for hearing 
loss in the left ear by way of a RO rating decision rendered 
in August 1989.  The Veteran failed to file a Notice of 
Disagreement with regard to the August 1989 RO decision.  
Therefore, the rating decision became final and not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; see also 38 C.F.R. §§ 20.302, 20.1103.  As such, his 
claim for service connection for hearing loss in the left ear 
may only be reopened if new and material evidence is 
submitted.

The Veteran's claim for service connection for hearing loss 
in the right ear was previously denied in an August 1990 
rating decision.  The Veteran appealed this decision.  
Thereafter, in November 1991, the Board found that there was 
no basis to warrant the grant of service connection for 
hearing loss in the right ear.  That decision is final based 
on the evidence then of record.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  

Once a decision denying service connection becomes final, a 
disallowed service connection claim shall only be reopened 
and reviewed if new and material evidence is presented or 
secured with respect to the final claim. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence 
means evidence not previously submitted to agency decision 
makers.  Material evidence means evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

Facts 

In the August 1989 rating decision, the RO denied the 
Veteran's claim for service connection for hearing loss in 
the left ear, as there was no evidence of the disorder during 
his military service or during the presumptive period 
following separation.  In denying the Veteran's claim, the RO 
emphasized that the Veteran's hearing loss was not shown for 
thirty-five years following separation.  At the time of the 
August 1989 rating decision the evidence of record included 
the Veteran's available service treatment records, to include 
a July 1953 separation report of medical examination showing 
that clinical evaluation revealed normal hearing; VA medical 
examination reports dated in August 1959, September 1964,and 
September 1966, showing that the Veteran's cranial nerves and 
hearing were normal; and a June 1989 letter from the 
Veteran's private physician, E.A.V., M.D., F.A.C.S., 
indicating that the Veteran was seen in November 1988 for 
severe hearing loss in the left ear, which manifested in 
August 1988.  

In a November 1991 decision, the Board denied the Veteran's 
claim for service connection for hearing loss in the right 
ear.  In reaching its decision, the Board considered the 
evidence that was of record, to include the following:  the 
Veteran's service treatment records; the August 1959, 
September 1964, and September 1966 VA medical examination 
reports; a December 1988 VA audiogram, reflecting hearing 
loss in the right ear; October 1988 to April 1989 VA 
outpatient treatment records, showing the Veteran's report 
that his right ear hearing loss began suddenly in September 
1988; the June 1989 letter from E.A.V.; a June 1990 letter 
from the Veteran's private physician Dr. R.A.G. reporting 
treatment for unrelated conditions; and the Veteran's 
testimony as to his contentions offered during a February 
1991 hearing held before a member of the Board.  

In July 2005, the Veteran filed his application to reopen the 
previously denied claims for service connection for left ear 
and right ear hearing loss.  Along with his application, he 
submitted private medical records reflecting the evaluation 
and treatment of unrelated conditions.  At the time of the 
Veteran's July 2005 application associated with the claims 
file, in addition to the evidence previously noted, was the 
following:  VA outpatient treatment records dated from July 
1992 to April 2004, showing treatment and the assessments of 
unrelated conditions; and a September 1994 VA general medical 
examination reflecting the Veteran's report of having total 
hearing loss in the right ear due to auditic nerve injury.

In November 2006, the Veteran submitted additional medical 
evidence in support of his claim.  Specifically, he submitted 
a September 2006 private audiologic examination report.  The 
report reflects a diagnosis of moderately severe to profound 
sensorineural hearing loss in the right hear and moderate to 
severe sensorineural hearing loss in the left ear.  An 
opinion as to the etiology of the Veteran's hearing loss was 
not provided.  

In October 2006 and March 2007, the Veteran submitted a 
statement in support of his claim.  In essence, he attributed 
his hearing loss to in-service noise exposure from operating 
a 60 millimeter mortar during the Korean Conflict.  He 
asserted that he was not provided with hearing protection.  
He denied any noise exposure following separation.  

Additionally, the RO obtained the Veteran's November 2005 to 
January 2008 VA outpatient treatment records showing 
treatment for bilateral hearing loss.

Analysis

After a careful review of the evidence of record, the Board 
finds that new and material evidence has not been submitted 
to reopen the claims of entitlement to service connection for 
hearing loss in the left ear and right ear.  While the VA and 
private medical treatment records dated collectively from 
July 1992 to January 2008 constitute new evidence, this 
evidence is not material as it does not establish that the 
Veteran's current hearing loss is related to his period of 
active service.  Overall, this newly submitted medical 
evidence merely confirms that the Veteran has hearing loss in 
both ears.  This medical evidence, however, does not give any 
new information that would substantiate his claim for service 
connection or otherwise demonstrate that his hearing loss is 
attributed to an in-service injury or to his military service 
whatsoever.  The Board finds that there continues to be no 
evidence of the claimed left ear and right hear hearing loss 
during service or a medical opinion relating said 
disabilities to an in-service injury or to the Veteran's 
period of active service.  

In this regard, the Board has no reason to doubt, and indeed 
accepts as true the Veteran's statements that he experienced 
noise exposure while on active duty.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  However, to the extent that the 
Veteran is providing specific details as to his belief of how 
his current conditions are related to service, such 
assertions are not new and material or are cumulative of 
evidence previously of record.  As stated above, there 
continues to be no new and material evidence establishing 
that the Veteran's hearing loss is etiologically related to 
his period of active service.  Thus, while the Veteran's 
assertions of in-service noise exposure are no doubtedly 
true, these assertions do not substantiate his claim for 
service connection in accordance with VA regulations.  

Accordingly, the Board finds that the evidence received 
subsequent to the August 1989 RO rating decision and November 
1991 Board decision is not new and material because such 
evidence does not relate to an unestablished fact and does 
not otherwise raise a reasonable possibility of 
substantiating the Veteran's claims.  As such, the appeals 
are denied because new and material evidence has not been 
received to reopen the Veteran's claims of entitlement to 
service connection for hearing loss in the left ear and right 
ear, respectively.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for hearing loss in the 
left ear is not reopened, and the appeal is denied.

New and material evidence having not been received, the claim 
of entitlement to service connection for hearing loss in the 
right ear is not reopened, and the appeal is denied.


REMAND

Unfortunately, a remand is required with respect to the claim 
for an increased rating for brain disease claim and the claim 
for service connection for a neuropsychiatric disorder.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims  so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Increased Rating for Brain Disease

By way of a brief history, the claims file reflects that the 
Veteran was originally service connected for a brain disease 
associated with trauma by way of an October 1959 RO rating 
decision.  Originally, a 30 percent disability rating was 
assigned, effective from July 24, 1959.  In a November 1964 
RO rating decision, the Veteran's disability was assigned a 
10 percent disability rating, effective February 1, 1965.  In 
his March 2004 claim for increased rating, the Veteran 
asserted that his disability is more severe than reflected by 
the currently assigned 10 percent disability rating.   

The Board notes that disability ratings are assigned to 
reflect levels of current disability.  The appropriate rating 
is determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Veteran's residuals of brain disease due to head trauma 
are currently rated as 
10 percent disabling by analogy to Diagnostic Code 9305-8045.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27.  
Diagnostic Code 9305 is assigned for dementia due to trauma.  
Under Diagnostic Code 8045, a 10 percent rating is warranted 
for purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma, and ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, DC 8045.

Initially, the Board notes that the Veteran's disability was 
previously rated under Diagnostic Code 8045-9304, dementia 
due to head trauma.  However, the rating decision currently 
on appeal lists the relevant diagnostic code as 9305, 
vascular dementia.  It is unclear from the evidence of record 
as to why the diagnostic code for the Veteran's service 
connected brain disease was changed.  Nonetheless, the record 
reflects that the Veteran was given notice of the applicable 
rating criteria for the assignment of disability ratings 
under both Diagnostic Codes 9304 and 9305.

Under Diagnostic Code 9305, a 30 percent disability rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is warranted under Diagnostic 
Code 9305 when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

While the Veteran was provided notice of the rating criteria 
applicable under Diagnostic Code 9305, as noted above, it is 
unclear from a review of the claims file as to whether the RO 
actually evaluated the Veteran's service-connected disability 
under this particular diagnostic code.  Specifically, the RO, 
by way of the June 2004 rating decision, the November 2004 
Statement of the Case, and the December 2004 and January 2009 
Supplemental Statement of the Case, did not  provided any 
discussion whatsoever as to whether the evidence shows that 
the Veteran's disability warrants a higher evaluation under 
Diagnostic Code 9305.  Instead, it appears that the RO only 
evaluated the Veteran's disability under Diagnostic Codes 
8045 and 9304.  The Board again reiterates VA's duty to 
assist a claimant with his claim by affording him every 
possible consideration.  Thus, a remand is required with 
respect to the Veteran's claim, as discussed further below, 
so that his service-connected brain disease may be properly 
adjudicated under all applicable diagnostic codes.

Additionally, the Board finds that the medical evidence 
currently of record does not provide sufficient evidence with 
which to properly evaluate the Veteran's disability under 
Diagnostic Code 9305.  Essentially, the claims file lacks 
sufficient evidence as to whether the Veteran's service-
connected brain disease is manifested by any of social or 
occupational impairments to warrant him an increased 
disability rating.  Thus, further development is warranted to 
properly assess the severity of the Veteran's disability.

In this regard, the record reflects that the Veteran 
underwent a VA examination in April 2008, at which time he 
was diagnosed with major depressive disorder.  The associated 
examination report lists chronic and acute psychiatric and 
physical illness as factors contributing to his diagnosis.  
However, a clear opinion as to whether the Veteran's major 
depressive disorder was related to his service-connected 
brain disease was not provided, nor was a discussion included 
as to whether any of his psychiatric and social symptoms are 
specifically attributable to his brain disease included in 
the examination report.  

The Board acknowledges that the Veteran was afforded a VA 
neurological examination in July 2008, at which time the 
Veteran reported his subjective physical symptomatology that 
he has attributed to his service-connected brain disease.  
The VA examiner did not review the claims file, but instead 
indicated that he reviewed the Veteran's medical records.  
Although the VA examiner ultimately concluded that the 
Veteran's reported physical symptoms were not attributable to 
his service-connected brain disease, the examiner did not 
discuss whether the disability currently has any 
psychological or emotional manifestations, to include the 
April 2008 diagnosis of major depressive disorder.  Thus, it 
is unclear from the examination as to whether the Veteran's 
disability is manifested by any of the symptomatology listed 
under Diagnostic Code 9305.

In light of the foregoing, additional information is needed 
in order to properly evaluate the Veteran's service-connected 
disability.  The Board finds the medical evidence of record 
to be inadequate with which to decide the Veteran's claim 
under the applicable diagnostic codes, as the record is 
negative for evidence specifically addressing whether the 
Veteran's disability is manifested by any social or 
occupational impairments.  Assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering a medical examination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).    As such, on remand, the Veteran should be afforded 
appropriate VA examinations to assess all of the present 
manifestations of his service-connected brain disease.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Service Connection for Neuropsychiatric Disorder

Here, the Veteran has claimed that he has a neuropsychiatric 
disorder that is related to his service-connected brain 
disease.  In light of the evidence as described above and the 
possible relationship between the Veteran's service-connected 
brain disease and any diagnosed mental condition, the Board 
finds that the Veteran's neuropsychiatric disorder claim is 
inextricably intertwined with the claim for increased rating 
for brain disease.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
on one issue cannot be rendered until the other issue has 
been considered).  As such, the Veteran's neuropsychiatric 
claim is remanded for further development and adjudication 
along with the claim for increased rating for brain disease.  

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and severity of the 
Veteran's service-connected chronic brain 
disease due to trauma with headaches and 
dizziness.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination and noted in the examination 
report.  All tests deemed necessary should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  

Following the examination, the examiner is 
asked to:

(a)  Identify diagnostically all symptoms 
and clinical findings which are 
manifestations of the service-connected 
brain disease, to include all psychiatric 
manifestations if any, and address the 
frequency, severity, and duration of 
psychiatric symptoms as they affect the 
Veteran's occupational and social 
adjustment.  A multi-axial diagnosis in 
accordance with DSM-IV should be provided.  
Based upon a review of the record and the 
examination, the examiner should provide a 
Global Assessment of Functioning Score 
(GAF) indicating the level of impairment 
produced by the service-connected brain 
disease and to explain the meaning of the 
GAF score.  The examiner is also asked to 
comment on the impact of the claimed 
increase in severity of the Veteran's 
disability, if any, on the his employment 
and activities of daily life.

(b)  If the examiner determines that there 
is no psychiatric symptomatology 
associated with the service-connected 
brain disease, the examiner is asked to 
opine as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that any diagnosed psychiatric 
condition is related to a service-
connected disability or is otherwise 
related to the Veteran's military service.

(c)  The rationale for all opinions 
expressed should also be provided in a 
legible report.  It is requested that the 
examiner consider and reconcile any 
additional opinions and diagnoses of 
record or any contradictory evidence 
regarding the above.  If the examiner is 
unable to render an opinion without resort 
to mere speculation, he or she should so 
indicate and discuss why an opinion cannot 
be provided.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


